Citation Nr: 1646522	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims, order of July 2016, granting a  Joint Motion for Remand by the parties, which vacated a September 24, 2015, Board decision, and remanded the case for additional development.  The issues initially arose from rating decisions in September 2008 and November 2009 by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript of that hearing is of record.


REMAND

The Joint Motion for Remand agreed that the Board relied on an inadequate examination in the September 2015 decision on the issue of entitlement to service connection for obesity, to include as secondary to service-connected disability and that the Board did not provide adequate reasons and bases for the denial of TDIU.  Therefore, the Board is remanding for a VA social and industrial survey to ascertain the impact of the service-connected disabilities on employability, including commenting upon the findings in the March 8, 2014 private Employability Evaluation, and to obtain an examination regarding the claim for service connection for obesity.

On remand, the RO must attempt to investigate and obtain any outstanding VA vocational rehabilitation records that may exist.  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but a determination for the adjudicator.  The Board finds that the Veteran should be provided VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.16 (2015); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376 (2013).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Request and obtain any outstanding VA and private vocational and rehabilitation or education records concerning the Veteran, and associate those records with the claims file.  All attempts to obtain those records must be noted, and if records cannot be obtained or do not exist, a negative finding must be associated with the claims file.

3.  Then, schedule to the Veteran for a VA examination with a medical doctor of appropriate expertise to determine the nature and etiology of any obesity disability, to include as secondary to a service-connected disability.  The examiner must review the claims file and should note that review in the report.  The examiner should address the Veteran's service medical records and post-service records of VA and private treatment and examination.  The examiner should also discuss the Veteran's competent lay statements and other lay statements regarding the history and chronicity of symptomatology of disabilities.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner opine whether it is at least as likely as not (50 percent or greater probability) that any current obesity disability had its onset during active service or is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by  service-connected disabilities.

3.  Then, schedule the Veteran for a VA Social Industrial Survey to ascertain the impact of the service-connected disabilities on employability  The examiner should consider the service-connected disabilities of degenerative joint disease with L5-S1 radiculopathy, coronary artery disease, hypertension, tinnitus, and bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner is requested to describe the Veteran's employment history.  The examiner should provide a full description of the effects, to include all associated limitations, of the service-connected disabilities on ordinary activities, to include employability, taking into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  The examiner should discuss to what extent employability was affected by the service-connected disabilities.  The examiner should reconcile all pertinent evidence, including commenting upon the findings in the March 8, 2014, private Employability Evaluation.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work, and what accommodations would be necessary due to the service-connected disabilities.  All opinions expressed should be accompanied by a supporting rationale.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

